


110 HR 2135 IH: Competitive and Fair

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2135
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Boswell (for
			 himself, Mrs. Cubin,
			 Ms. Kaptur,
			 Mr. Braley of Iowa, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To enhance fair and open competition in the production
		  and sale of agricultural commodities.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Competitive and Fair
			 Agricultural Markets Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Agricultural fair practices
					Sec. 101. Agricultural fair practices.
					Sec. 102. Application.
					TITLE II—Packers and stockyards
					Sec. 201. Investigation of live poultry dealers.
					Sec. 202. No competitive injury requirement.
					Sec. 203. Attorneys' fees.
					Sec. 204. Appointment of outside counsel.
					Sec. 205. Regulations.
				
			IAgricultural fair
			 practices
			101.Agricultural
			 fair practicesThe
			 Agricultural Fair Practices Act of 1967 (7 U.S.C. 2301 et seq.) is amended to
			 read as follows:
				
					1.Short title; table of
				contents
						(a)In
				generalThis Act may be cited as the Agricultural Fair
				Practices Act of 1967.
						(b)Table of
				contentsThe table of contents of this Act is as follows:
							
								Sec. 1. Short title; table of contents.
								Sec. 2. Definitions.
								TITLE I—Agricultural trade practices
								Sec. 101. Office of Special Counsel for Competition
				  Matters.
								TITLE II—Prohibitions on any unfair, unjustly discriminatory, or
				  deceptive act, device, or anti-competitive practice in agricultural
				  commerce
								Sec. 201. Prohibitions involving crops.
								Sec. 202. Prohibitions involving producer associations and
				  production contracts.
								Sec. 203. Production contracts and marketing
				  contracts.
								Sec. 204. Production contracts.
								Sec. 205. Authority of Secretary to promulgate rules and
				  regulations.
								Sec. 206. Enforcement.
								Sec. 207. Effect on other laws.
								Sec. 208. Assignment of association dues and fees.
								Sec. 209. Severability.
							
						2.DefinitionsIn this Act:
						(1)Agricultural
				commodity
							(A)In
				generalExcept as provided in subparagraph (B), the term
				agricultural commodity has the meaning given the term in section
				102 of the Agricultural Trade Act of
				1978 (7 U.S.C. 5602).
							(B)ExceptionIn
				section 201, the term agricultural commodity—
								(i)means a crop;
				and
								(ii)does not include
				a perishable agricultural commodity, as that term is defined in section 1(b) of
				the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)).
								(2)Agricultural
				cooperativeThe term agricultural cooperative means
				an association of persons engaged in the production, marketing, or processing
				of an agricultural commodity that meets the requirements of the Act entitled
				An Act to authorize association of producers of agricultural
				products (commonly known as the Capper-Volstead Act) (7
				U.S.C. 291 et seq.).
						(3)Association of
				producers
							(A)In
				generalThe term association of producers means an
				association of producers of agricultural commodities that engages in the
				marketing, bargaining, shipping, or processing of agricultural commodities or
				of agricultural services.
							(B)InclusionsThe
				term association of producers includes—
								(i)an
				organization dedicated to promoting the common interest and general welfare of
				producers of agricultural commodities;
								(ii)a
				cooperative association (as defined in section 15(a) of the Agricultural
				Marketing Act (12 U.S.C. 1141j(a))); and
								(iii)an association
				described in the first section of the Act entitled An Act to authorize
				association of producers of agricultural products (commonly known as
				the Capper-Volstead Act) (7 U.S.C. 291).
								(4)Capital
				investmentThe term capital investment means an
				investment in—
							(A)a structure, such
				as a building or manure storage structure; or
							(B)machinery or
				equipment associated with producing an agricultural commodity that has a useful
				life of more than 1 year.
							(5)Commission
				merchantThe term commission merchant means any
				person engaged in the business of receiving in interstate or foreign commerce
				any agricultural commodity for sale on commission.
						(6)Contract
				livestock facilityThe term contract livestock
				facility means a facility in which livestock or a product of live
				livestock is produced under a production contract by a contract
				producer.
						(7)ContractorThe
				term contractor means a person that, in accordance with a
				production contract, owns, or will own, an agricultural commodity that is
				produced by a contract producer.
						(8)Contract
				producerThe term contract producer means a producer
				that produces an agricultural commodity under a production contract.
						(9)Covered
				personThe term covered person means a dealer,
				handler, contractor, processor, or commission merchant.
						(10)CropThe
				term crop means an agricultural commodity produced from a
				plant.
						(11)DealerThe
				term dealer means any person engaged in the business of buying,
				selling, or marketing agricultural commodities in interstate or foreign
				commerce.
						(12)DepartmentThe
				term Department means the Department of Agriculture.
						(13)HandlerThe
				term handler means any person engaged in the business or practice
				of—
							(A)acquiring
				agricultural commodities from producers or associations of producers for
				processing or sale;
							(B)grading,
				packaging, handling, storing, or processing agricultural commodities received
				from producers or associations of producers;
							(C)contracting or
				negotiating contracts or other arrangements, written or oral, with or on behalf
				of producers or associations of producers with respect to the production or
				marketing of any agricultural commodity; or
							(D)acting as an agent
				or broker for a handler in the performance of any function or act described in
				subparagraph (A), (B), or (C).
							(14)Investment
				requirementThe term investment requirement means a
				provision in a production contract that requires a contract producer to make a
				capital investment associated with producing an agricultural commodity that,
				but for the production contract, the contract producer would not have
				made.
						(15)LivestockThe
				term livestock has the meaning given the term in section 602 of
				the Agricultural Act of 1949 (7 U.S.C. 1471).
						(16)Marketing
				contractThe term marketing contract means a written
				agreement between a covered person and a producer for the purchase of an
				agricultural commodity produced or raised by the producer.
						(17)PersonThe
				term person includes an individual, partnership, corporation,
				limited liability company, limited partnership, or association.
						(18)ProcessorThe
				term processor means—
							(A)any person (other
				than an agricultural cooperative) engaged in the business of handling,
				preparing, or manufacturing (including slaughtering) an agricultural commodity
				or the products of an agricultural commodity for sale or marketing in
				interstate or foreign commerce; and
							(B)an agricultural
				cooperative that handles, prepares, or manufactures (including slaughtering)
				agricultural commodities of its members’ own production.
							(19)ProduceThe
				term produce means—
							(A)to provide feed or
				services relating to the care and feeding of livestock, including milking dairy
				cattle and storing raw milk; or
							(B)to plant, raise,
				harvest, and store a crop, including preparing soil for planting and applying a
				fertilizer, soil conditioner, or pesticide to a crop.
							(20)ProducerThe
				term producer means a person engaged in the production of an
				agricultural commodity as a farmer, planter, rancher, dairyman, poultryman, or
				fruit, vegetable, or nut grower.
						(21)Production
				contract
							(A)In
				generalThe term production contract means a written
				agreement that provides for—
								(i)the production of
				an agricultural commodity by a contract producer; or
								(ii)the provision of
				a management service relating to the production of an agricultural commodity by
				a contract producer.
								(B)InclusionsThe
				term production contract includes—
								(i)a
				contract between a contractor and a contract producer for the production of an
				agricultural commodity; or
								(ii)a
				contract between a contractor and a contract producer for the provision of a
				management service in the production of an agricultural commodity.
								(22)SecretaryThe
				term Secretary means the Secretary of Agriculture.
						IAgricultural trade
				practices
						101.Office of
				Special Counsel for Competition Matters
							(a)Establishment
								(1)In
				generalThere is established within the Department an office to
				be known as the Office of Special Counsel for Competition
				Matters.
								(2)DutiesThe
				Office shall—
									(A)investigate and
				prosecute violations of this Act and the Packers and Stockyards Act, 1921 (7
				U.S.C. 181 et seq.);
									(B)serve as a liaison
				between, and act in consultation with, the Department and the Department of
				Justice and the Federal Trade Commission with respect to competition and trade
				practices in the food and agricultural sector; and
									(C)maintain a staff
				of attorneys and other professionals with the appropriate expertise.
									(b)Special Counsel
				for Competition Matters
								(1)In
				generalThe Office shall be headed by the Special Counsel for
				Competition Matters, who shall be appointed by the President, by and with the
				advice and consent of the Senate.
								(2)Prosecutorial
				AuthorityNotwithstanding title 28, United States Code, the
				Special Counsel for Competition Matters shall have the authority to bring any
				civil or administrative action authorized under this Act or the Packers and
				Stockyards Act, 1921 (7 U.S.C. 181 et seq.).
								IIProhibitions on
				any unfair, unjustly discriminatory, or deceptive act, device, or
				anti-competitive practice in agricultural commerce
						201.Prohibitions
				involving crops
							(a)Prohibition on
				any unfair, unjustly discriminatory, or deceptive act, device, or
				anti-competitive practiceAny unfair, unjustly discriminatory, or
				deceptive act, device, or anti-competitive practice in or affecting the
				marketing, receiving, purchasing, sale, or contracting for the production of
				any agricultural commodity by any covered person shall be unlawful.
							(b)Other unlawful
				actsIt shall be unlawful for any covered person—
								(1)to make or give
				any undue or unreasonable preference or advantage to any particular person or
				locality in any respect, or subject any particular person or locality to any
				undue or unreasonable prejudice or disadvantage in any respect;
								(2)to sell or
				otherwise transfer to or for any other person, or buy or otherwise receive from
				or for any other person, any article for the purpose or with the effect of
				manipulating or controlling prices, or of creating a monopoly in the
				acquisition of, buying, selling, or dealing in, any article, or of restraining
				commerce;
								(3)to engage in any
				course of business or do any act for the purpose or with the effect or
				manipulating or controlling prices, or of creating a monopoly in the
				acquisition of, buying, selling, or dealing in, any article, or of restraining
				commerce;
								(4)to conspire,
				combine, agree, or arrange with any other person—
									(A)to apportion
				territory for carrying on business;
									(B)to apportion
				purchases or sales of any article; or
									(C)to manipulate or
				control prices; or
									(5)to conspire,
				combine, agree, or arrange with any other person to do, or aid or abet the
				doing of, any act made unlawful by paragraph (1), (2), (3), or (4).
								(c)Public policy
				considerationsIn determining whether an act, device, or
				anti-competitive practice described in subsection (a) is unfair, a court may
				consider whether—
								(1)a reasonable
				person would consider the act, device, or practice unfair under the
				circumstances, whether or not the act, device, or practice has previously been
				found unlawful; or
								(2)the act, device,
				or practice may violate standards established by Federal or State law
				(including common law and regulations).
								202.Prohibitions
				involving producer associations and production contracts
							(a)Any unlawful act
				involving producer associations and production contractsIt shall
				be unlawful for any covered person—
								(1)to interfere with,
				restrain, or coerce any producer in the exercise of the right of the producer
				to join and belong to, or to refrain from joining or belonging to, an
				association of producers;
								(2)to refuse to deal
				with any producer because of the exercise of the right of the producer to join
				and belong to the association;
								(3)to discriminate
				against any producer with respect to price, quantity, quality, or other terms
				of purchase, acquisition, or other handling of an agricultural commodity
				because of the membership of the producer in, or the contract of the producer
				with, an association of producers;
								(4)to coerce or
				intimidate any producer to enter into, maintain, breach, cancel, or terminate a
				membership agreement or marketing contract with an association of producers or
				a contract with a covered person;
								(5)to pay or loan
				money, give any thing of value, or offer any other inducement or reward to a
				producer for refusing to or ceasing to belong to an association of
				producers;
								(6)to make false
				reports about the finances, management, or activities of an association of
				producers or covered persons;
								(7)to conspire,
				combine, agree, or arrange with any other person to do, or aid or abet the
				performance of, any act made unlawful by this Act;
								(8)to interfere with
				the formation or administration of any association of producers;
								(9)to contribute
				financial or other support to an association of producers; or
								(10)to fail to
				bargain in good faith with an association of producers.
								(b)Any unlawful act
				in production contractsIt shall be unlawful for a covered person
				that is a party to a production contract—
								(1)to fail to act in
				good faith with respect to the performance and enforcement of the production
				contract;
								(2)to fail to include
				1 or more cover pages that disclose provisions of the production contract
				relating to—
									(A)duration;
									(B)termination;
									(C)renewal and
				renegotiation standards;
									(D)responsibility for
				environmental damage;
									(E)factors to be used
				in determining payment;
									(F)responsibility for
				obtaining and complying with Federal, State, and local permits;
									(G)assignability;
									(H)the applicable
				State law and venue;
									(I)the effect of oral
				modifications;
									(J)remedies for
				breach;
									(K)in the case of a
				livestock or poultry production contract, the minimum number of animals subject
				to the contract;
									(L)other rules or
				provisions incorporated in the contract by reference; and
									(M)any other terms
				that the Secretary determines to be appropriate for disclosure; or
									(3)to violate any of
				the requirements relating to production contracts under section 204.
								(c)Public policy
				considerationsIn determining whether an act, device, or
				anti-competitive practice described in section 201(a), with respect to the
				production of an agricultural commodity, is unfair, a court may consider
				whether—
								(1)a reasonable
				person would consider the act, device, or practice unfair under the
				circumstances, whether or not the act, device, or practice has previously been
				found unlawful; or
								(2)the act, device,
				or practice may violate standards established by Federal or State law
				(including common law and regulations).
								203.Production
				contracts and marketing contracts
							(a)ConfidentialityAny
				provision of a production contract or a marketing contract that requires that
				the production contract or marketing contract remain confidential is void,
				except as the provision applies to a trade secret to which section 552 of title
				5, United States Code, applies.
							(b)ArbitrationIf
				a livestock or poultry contract or marketing contract provides for the use of
				arbitration to resolve a controversy under the livestock or poultry contract or
				marketing contract, arbitration may be used to settle the controversy only if,
				after the controversy arises, both parties consent in writing to use
				arbitration to settle the controversy.
							204.Production
				contracts
							(a)Right of
				contract producers To cancel production contracts
								(1)In
				generalA contract producer may cancel a production contract by
				mailing a cancellation notice to the contractor not later than the later
				of—
									(A)the date that is 3
				business days after the date on which the production contract is executed;
				or
									(B)any cancellation
				date specified in the production contract.
									(2)DisclosureA
				production contract shall clearly disclose—
									(A)the right of the
				contract producer to cancel the production contract;
									(B)the method by
				which the contract producer may cancel the production contract; and
									(C)the deadline for
				canceling the production contract.
									(b)Production
				contracts involving investment requirements
								(1)ApplicabilityThis
				subsection applies only to a production contract between a contract producer
				and a contractor if, but for the production contract, the contract producer
				would not have made a capital investment of $100,000 or more.
								(2)Restrictions on
				contract termination
									(A)Notice of
				terminationExcept as provided in subparagraph (C), a contractor
				shall not terminate or cancel a production contract unless the contractor
				provides the contract producer with written notice of the intention of the
				contractor to terminate or cancel the production contract at least 180 days
				before the effective date of the termination or cancellation.
									(B)RequirementsThe
				written notice required under subparagraph (A) shall include alleged causes of
				the termination.
									(C)ExceptionsA
				contractor may terminate or cancel a production contract without notice as
				required under subparagraph (A) if the basis for the termination or
				cancellation is—
										(i)a
				voluntary abandonment of the contractual relationship by the contract producer,
				such as a complete failure of the contract producer to perform under the
				production contract;
										(ii)the conviction of
				the contract producer of an offense of fraud or theft committed against the
				contractor; or
										(iii)the natural end
				of the production contract in accordance with the terms of the production
				contract.
										(D)Right to
				cure
										(i)In
				generalIf, not later than 180 days after the date on which the
				contract producer receives written notice under subparagraph (A), the contract
				producer remedies each cause of the breach of contract alleged in the written
				notice, the contractor may not terminate or cancel a production contract under
				this paragraph.
										(ii)No admission of
				breachThe remedy or attempt to remedy the causes for the breach
				of contract by the contract producer under clause (i) does not constitute an
				admission of breach of contract.
										(c)Additional
				capital investments in production contracts
								(1)In
				generalA covered person shall not require a contract producer to
				make additional capital investments in connection with a production contract
				that exceed the initial investment requirements of the production
				contract.
								(2)ExceptionsNotwithstanding
				paragraph (1), a covered person may require additional capital investments
				if—
									(A)the additional
				capital investments are offset by reasonable additional consideration,
				including compensation or a modification to the terms of the production
				contract; and
									(B)the contract
				producer agrees in writing that there is acceptable and satisfactory
				consideration for the additional capital investment.
									205.Authority of
				Secretary to promulgate rules and regulationsThe Secretary, acting through the Special
				Counsel for Competition Matters, may promulgate such rules and regulations as
				are necessary to carry out this Act and the Packers and Stockyards Act, 1921 (7
				U.S.C. 181 et seq.), including rules and regulations—
							(1)relating to
				unfair, unjustly discriminatory, or deceptive acts, devices, or
				anti-competitive practices in agriculture;
							(2)that define with
				specificity any act, device, or practice that is to be prohibited as unfair,
				unjustly discriminatory, or any deceptive act, device, or anti-competitive
				practice in agriculture under section 201 or 202; and
							(3)to prevent any
				unfair, unjustly discriminatory, or deceptive act, device, or anti-competitive
				practice from occurring in agriculture.
							206.Enforcement
							(a)Civil actions by
				the Secretary against covered personsIn any case in which the
				Secretary has reasonable cause to believe that any covered person has engaged
				in any act or practice that violates this Act, the Secretary may bring a civil
				action in the United States district court of the jurisdiction of residence of
				the covered person by filing a complaint requesting preventive relief,
				including an application for a permanent or temporary injunction, restraining
				order, or other order, against the covered person.
							(b)Civil actions
				against covered persons
								(1)Preventive
				relief
									(A)In
				generalIn any case in which any covered person has engaged, or
				there are reasonable grounds to believe that any covered person is about to
				engage, in any act or practice prohibited by this Act, a civil action for
				preventive relief, including an application for a permanent or temporary
				injunction, restraining order, or other order, may be instituted by the person
				aggrieved in the United States district court of the jurisdiction of residence
				of the aggrieved person.
									(B)SecurityThe
				court may provide that no restraining order or preliminary injunction shall
				issue unless security is provided by the applicant, in such sum as the court
				determines to be appropriate, for the payment of such costs and damages as may
				be incurred or suffered by any party that is found to have been wrongfully
				enjoined or restrained.
									(2)Damages
									(A)In
				generalAny person injured in the business or property of the
				person by reason of any violation of, or combination or conspiracy to violate,
				this Act may bring a civil action in the United States district court of the
				jurisdiction of residence of the injured person or any State court of competent
				jurisdiction to recover—
										(i)damages sustained
				by the person as a result of the violation; and
										(ii)any additional
				penalty that the court may allow, but not more than $1,000 per
				violation.
										(B)Limitation on
				actionsA civil action under subparagraph (A) shall be barred
				unless commenced within 4 years after the cause of action accrues.
									(3)Attorneys'
				feesIn any action commenced under paragraph (1) or (2), the
				court may allow the prevailing party the costs of the litigation, including
				reasonable attorneys' fees.
								(c)Jurisdiction of
				district courtsNot later than 4 years after the date on which a
				violation of this Act occurs, an action to enforce this Act may be brought
				in—
								(1)the United States
				district court of the jurisdiction of residence of the aggrieved person,
				notwithstanding the fact that an aggrieved person has not exhausted all
				administrative or other remedies provided by law; or
								(2)any other court of
				competent jurisdiction in the State of residence of the aggrieved
				person.
								(d)Choice of law,
				jurisdiction, and venue
								(1)Choice of
				lawAny provision in a production contract requiring the
				application of the law of a State other than the State in which the producer
				resides is void and unenforceable.
								(2)JurisdictionA
				covered person that enters into a production contract with a producer shall be
				subject to personal jurisdiction in the State in which the producer
				resides.
								(3)VenueVenue
				shall be determined on the basis of the residence of the producer.
								(e)Liability for
				acts of agentsIn the construction and enforcement of this Act,
				the act, omission, or failure of any officer, agent, or person acting for or
				employed by any other person within the scope of the employment or office of
				the officer, agent, or person, shall be considered to be the act, omission, or
				failure of the other person.
							207.Effect on other
				laws
							(a)State
				laws
								(1)In
				generalSubject to paragraph (2), this Act does not annul, alter,
				or affect, or exempt any person subject to this Act from complying with, the
				law of any State with respect to trade practices in agriculture.
								(2)Exception
									(A)In
				generalThis Act annuls, alters, or affects, or exempts a person
				from, a State law referred to in paragraph (1) to the extent the State law is
				inconsistent with this Act.
									(B)InconsistencyFor
				the purposes of this paragraph, a State law is not inconsistent with this Act
				if the protection that the law affords any producer is greater than the
				protection provided to a producer by this Act.
									(b)State
				courtsThis Act does not deprive a State court of jurisdiction
				under a State law dealing with the same subject as this Act.
							(c)Relationship to
				other lawsThe Packers and Stockyards Act, 1921 (7 U.S.C. 181 et
				seq.) and the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499a et
				seq.) shall control if there is a conflict between those Acts and section
				206.
							208.Assignment of
				association dues and fees
							(a)In
				generalA producer of an agricultural commodity or service may
				execute, as a clause in a production contract or a marketing contract, an
				assignment of dues or fees to, or the deduction of a sum to be retained by, an
				association of producers authorized by contract to represent the producer,
				under which assignment a covered person shall—
								(1)deduct a portion
				of the amount to be paid for products or services of the producer under a
				production contract or a marketing contract; and
								(2)pay, on behalf of
				the producer, the portion over to the association as dues or fees or a sum to
				be retained by the association.
								(b)Duty of covered
				personAfter a covered person receives notice from a producer of
				an assignment under subsection (a), the covered person shall—
								(1)deduct the amount
				authorized by the assignment from the amount paid for any agricultural
				commodity sold by the producer or for any service rendered under any production
				contract or marketing contract; and
								(2)on payment to
				producers for the product or service, pay the amount over to the association or
				the assignee of the association.
								209.SeverabilityIf any provision of this Act or application
				of any provision of this Act is held invalid, the remainder of this Act and the
				application of the provision to other persons and circumstances shall not be
				affected by the
				invalidity.
						.
			102.ApplicationThe amendment made by section 101 applies to
			 any contract entered into on or after the date of enactment of this Act.
			IIPackers and
			 stockyards
			201.Investigation of
			 live poultry dealers
				(a)Removal of
			 poultry slaughter requirement from definitionsSection 2(a) of
			 the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)), is amended—
					(1)by striking
			 paragraph (8) and inserting the following:
						
							(8)Poultry
				grower
								(A)In
				generalThe term poultry grower means any person
				engaged in the business of raising or caring for live poultry under a poultry
				growing arrangement, regardless of whether the poultry is owned by the person
				or by another person.
								(B)ExclusionThe
				term poultry grower does not include an employee of the owner of
				live poultry described in subparagraph
				(A).
								;
					(2)in paragraph (9),
			 by striking and cares for live poultry for delivery, in accord with
			 another’s instructions, for slaughter and inserting or cares for
			 live poultry in accordance with the instructions of another person;
			 and
					(3)in paragraph (10),
			 by striking for the purpose of either slaughtering it or selling it for
			 slaughter by another.
					(b)Administrative
			 enforcement authority over live poultry dealersSections 203,
			 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194, 195),
			 are amended by striking packer or swine contractor and inserting
			 packer, live poultry dealer, or swine contractor each place it
			 appears.
				(c)Authority To
			 request temporary injunction or restraining orderSection 408 of
			 the Packers and Stockyards Act, 1921 (7 U.S.C. 228a), is amended in the first
			 sentence by striking on account of poultry and inserting
			 on account of poultry or poultry care.
				(d)Violations by
			 live poultry dealers
					(1)PenaltySection
			 203(b) of the Packers and Stockyards Act, 1921 (7 U.S.C. 193(b)) is amended in
			 the third sentence by striking $10,000 and inserting
			 $22,000.
					(2)RepealsSections
			 411, 412, and 413 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228b–2,
			 228b–3, 228b–4)), are repealed.
					202.No competitive
			 injury requirementSection 202
			 of the Packers and Stockyards Act, 1921 (7 U.S.C. 192), is amended—
				(1)in subsection (a), by inserting after
			 device the following: , regardless of whether the
			 practice or device causes a competitive injury or otherwise adversely affects
			 competition and regardless of any alleged business justification for the
			 practice or device; and
				(2)in subsection (e),
			 by inserting after commerce the following: , regardless
			 of whether the course of business or act causes a competitive injury or
			 otherwise adversely affects competition and regardless of any alleged business
			 justification for the course of business or act.
				203.Attorneys'
			 feesSection 308(a) of the
			 Packers and Stockyards Act, 1921 (7 U.S.C. 209(a)) is amended by inserting
			 before the period at the end the following: and for the costs of the
			 litigation, including reasonable attorneys' fees.
			204.Appointment of
			 outside counselSection 407(a)
			 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228(a)), is amended by
			 inserting obtain the services of attorneys who are not employees of the
			 Federal Government, before and make such
			 expenditures.
			205.Regulations
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Agriculture
			 shall promulgate regulations to implement the amendments made by this Act,
			 including providing a definition of the term unreasonable preference or
			 advantage for purposes of section 202(b) of the Packers and Stockyards
			 Act, 1921 (7 U.S.C. 192(b)).
				(b)RequirementsRegulations
			 promulgated under subsection (a) shall strictly prohibit any preferences or
			 price differences based on volume except for preferences or price differences
			 that reflect actual, verifiable lower costs of acquiring livestock from larger
			 volume producers.
				
